2uu83 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list may t ep ra t control number legend taxpayer ira a financial_institution b amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from your individual_retirement_account ira a maintained with financial_institution b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that his failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to his wife’s medical_condition which preoccupied him taxpayer maintained ira a an individual_retirement_account under sec_408 of the code taxpayer represents that on date he prepared a check for amount which was payable from funds in ira a amount distributed on date was used to purchase a trailer park lot and was not deposited in any other account maintained by taxpayer with a financial_institution to another ira while taxpayer had other investment vehicles which could have been used for this purchase ira a was selected as a source of funds because it was the only readily liquid account totaling at least amount against which taxpayer could write checks since taxpayer intended to redeposit this same amount in ira a within the day rollover period of sec_408 of the code it was used as a short-term loan on date when taxpayer and his wife attempted to redeposit amount in ira a they were advised by an employee of financial_institution b that the 60-day rollover period had expired on date two days earlier it was not intended to be rolled over based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not _ apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 2uv83 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 prevented him from completing the rollover during the 60-day rollover period of sec_408 of the code in this case taxpayer never intended to roll over amount to another ira but instead used it to purchase a trailer park lot thus the withdrawal of amount was in the nature of a short-term loan the information presented and the documentation submitted by taxpayer do not substantiate his assertion that his inability to timely redeposit amount wife’s medical_condition requiring his full time and attention during the 60-day rollover period in ira a was due to his therefore pursuant to code sec_408 the service hereby does not waive the 60-day rollover requirement with respect to the distribution of amount from ira a taxpayer is not granted a period of days from the issuance of this letter_ruling to contribute amount into ira a or another ira since the requirements for a waiver of the 60-day rollover requirement under sec_408 are not met amount will not be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact - att se t ep ra t1 ld sincerely yours carter woxkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice if you wish to inquire about this ruling please contact -s at se t ep ra t1 ld sincerely yours catto wetbins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
